DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 08/13/2020.
Claims 1-30 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 13-17, 20, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2018/0279274 A1 hereinafter Sun in view of Bergstrom et al. US 2017/0373802 A1 hereinafter Bergstrom.

Regarding claim 1. Sun discloses A method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a first semi-persistent scheduling configuration that indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE, [0095]; by radio resource control (RRC) signaling, base station assigns resource for the UE; see step 301 FIG. 3 and [0101]; UE monitors/receives DCI and activates SPS according to an indication in the DCI; see also FIG. 4 step 401 and [0103]. [0153]; plurality of resources: SPS activated by the DCI, the first resource indicated by the DCI can be regarded as the resource dynamically scheduled by the DCI, and the subsequent SPS resources are all regarded as measurements,
receiving, from the base station, a first downlink control information communication associated with the first semi-persistent scheduling configuration, see step 301 FIG. 3; [0101]; FIG. 4 step 401, [0103], [0153]: UE monitors/receives DCI, wherein the first downlink control information communication indicates that acknowledgment feedback associated with the plurality of downlink semi-persistent scheduling transmissions is to be provided in feedback transmissions having a non-numeric relationship with the resources for the plurality of downlink semi-persistent scheduling transmissions, [0153], [0154]: HARQ-ACK feedback of the DL SPS is indicated in the DCI; the UE feeds back according to DCI indication/slot format indication (SFI) in a DCI, and [0155]-[0160] the resource used for the transmission of HARQ-ACK feedback information is not numerically associated with the DCI, see FIG. 13.
However, Sun does not explicitly teach identifying the first downlink control information communication as an error case.
Bergstrom, in the same field, teaches identifying the first downlink control information communication as an error case, for instance, [0097] and FIG. 4; node 18 transmits first DCI to the wireless device 18, including an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, is to be stored to cause HARQ feedback not received due to DCI error (error case): see [0115]-[0117]; [0119]-[0120].
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 2. Sun does not teach but Bergstrom teaches: ignoring the first downlink control information communication based at least in part on the error case identification, Bergstrom, in the same field, teaches identifying the first downlink control information communication as an error case, for instance, [0097] and FIG. 4; node 18 transmits first DCI to the wireless device 18, including an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, is to be stored to cause HARQ feedback not received due to DCI error (error case) (in other words the first DCI is ignored): see [0115]-[0117]; [0119]-[0120].
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 5. A method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a first downlink control information communication that activates a first semi-persistent scheduling configuration, [0095]; by radio resource control (RRC) signaling, base station assigns resource for the UE; see step 301 FIG. 3 and [0101]; UE monitors/receives DCI and activates SPS according to an indication in the DCI; see also FIG. 4 step 401 and [0103]. [0153]; plurality of resources: SPS activated by the DCI, the first resource indicated by the DCI can be regarded as the resource dynamically scheduled by the DCI, and the subsequent SPS resources are all regarded as measurements, wherein the first semi-persistent scheduling configuration indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE, and the first downlink control information communication indicates that acknowledgment feedback associated with the plurality of downlink semi-persistent scheduling transmissions is to be provided in feedback transmissions having a non-numeric relationship with the resources for the plurality of downlink semi-persistent scheduling transmissions, [0153], [0154]: HARQ-ACK feedback of the DL SPS is indicated in the DCI; the UE feeds back according to DCI indication/slot format indication (SFI) in a DCI, and [0155]-[0160] the resource used for the transmission of HARQ-ACK feedback information is not numerically associated with the DCI, see FIG. 13.
However, Sun does not explicitly teach receiving, from the base station, a second downlink control information communication that indicates timing and resources for a first acknowledgment feedback for at least a first downlink semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions; and transmitting the first acknowledgment feedback based at least in part on the second downlink control information. 
Bergstrom, in the same field, teaches receiving, from the base station, a second downlink control information communication that indicates timing and resources for a first acknowledgment feedback for at least a first downlink semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions, [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105]); and transmitting the first acknowledgment feedback based at least in part on the second downlink control information, FIG. 4; HARQ Feedback transmitted by the wireless device (step 2018] ), based on a second DCI message on the downlink control channel, which is referred to here as xPDCCH, in a subframe (step 206). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 6. Sun does not teach but Bergstrom teaches, wherein the receiving the second downlink control information communication comprises: detecting a downlink control information communication after receiving the first downlink control information communication that includes an indication of uplink transmission resources for the first acknowledgment feedback, see FIG. 4 and [0097]-[0097]: second DCI (step 206), first DCI (step 200).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 8. Sun does not teach but Bergstrom teaches, further comprising: identifying the second downlink control information communication based at least in part on an associated cyclic redundancy check (CRC) that is scrambled by one or more of a cell radio network temporary identifier (C-RNTI) associated with the UE or a configured scheduling RNTI (CS-RNTI) associated with the UE, [0103]; cyclic redundancy check (CRC) scrambled by SPS cell radio network temporary identifier (SPS C-RNTI). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 13. Sun does not teach but Bergstrom teaches, further comprising: receiving an activation for at least a second semi-persistent scheduling configuration; and determining that the second downlink control information communication indicates acknowledgment feedback timing and resources for one or more of the first semi-persistent scheduling configuration or the second semi-persistent scheduling configuration., [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105]); FIG. 4; HARQ Feedback transmitted by the wireless device (step 2018] ), based on a second DCI message on the downlink control channel, which is referred to here as xPDCCH, in a subframe (step 206). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 14. Sun does not teach but Bergstrom teaches, wherein the second downlink control information communication includes an explicit indication of which of the first semi-persistent scheduling configuration, the second semi-persistent scheduling configuration, one or more other semi-persistent scheduling configurations, or combinations thereof, are to provide acknowledgment feedback using the indicated acknowledgement feedback timing and resources, [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105]); FIG. 4; HARQ Feedback transmitted by the wireless device (step 2018] ), based on a second DCI message on the downlink control channel, which is referred to here as xPDCCH, in a subframe (step 206). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123]. 

Regarding claim 15. Sun does not teach but Bergstrom teaches, wherein each semi-persistent scheduling configuration is associated with a component carrier of two or more component carriers, and wherein which of one or more of the first semi-persistent scheduling configuration or the second semi-persistent scheduling configuration are to provide feedback information using the indicated acknowledgement feedback timing and resources is determined based at least in part on the component carrier used to communicate the second downlink control information communication, [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105]); FIG. 4; HARQ Feedback transmitted by the wireless device (step 2018] ), based on a second DCI message on the downlink control channel, which is referred to here as xPDCCH, in a subframe (step 206). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 16. Sun does not teach but Bergstrom teaches, further comprising: determining that the first semi-persistent scheduling configuration and a second semi-persistent scheduling configuration are in the same physical uplink control channel (PUCCH) group, [0097]: DCI message on the downlink control channel, which is referred to here as x Physical Downlink Control Channel (xPDCCH); and wherein the second downlink control information communication indicates timing and resources for the first acknowledgment feedback that includes feedback information for downlink semi-persistent scheduling transmissions of the plurality of downlink semi-persistent scheduling transmissions corresponding to the first semi-persistent scheduling configuration and the second semi-persistent scheduling configuration based on the determining, [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105]); FIG. 4; HARQ Feedback transmitted by the wireless device (step 2018] ), based on a second DCI message on the downlink control channel, which is referred to here as xPDCCH, in a subframe (step 206). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 17. Sun does not teach but Bergstrom teaches, further comprising: determining a latest semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions for which acknowledgment feedback is to be provided in the first acknowledgment feedback based at least in part on the second downlink control information, see FIG. 4 and [0097]-[0097]: second DCI (step 206), first DCI (step 200).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 20. Sun does not teach but Bergstrom teaches, wherein the determining further comprises: determining a last semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions that has been received at the UE at the latest semi-persistent scheduling transmission prior to a downlink shared channel transmission that is scheduled by the second downlink control information communication, [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105]), FIG. 4; HARQ Feedback transmitted by the wireless device (step 2018] ), based on a second DCI message on the downlink control channel, which is referred to here as xPDCCH, in a subframe (step 206). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123]. 

Regarding claim 25. Sun does not teach but Bergstrom teaches, wherein the second downlink control information communication does not schedule an associated downlink or uplink transmission, see FIG. 4; [0098]; the second DCI includes a downlink grant that indicates that downlink data is transmitted to the wireless device 18.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 26. Sun does not teach but Bergstrom teaches, wherein the second downlink control information communication includes one or more fields that indicate the timing and resources for the acknowledgment feedback, and one or more fields that indicate a downlink or uplink data transmission is not scheduled by the second downlink control information communication, , [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105].
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 29. Sun discloses An apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor to: receive, from a base station, a first semi-persistent scheduling configuration that indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE; 
receive, from a base station, a first semi-persistent scheduling configuration that indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE, [0095]; by radio resource control (RRC) signaling, base station assigns resource for the UE; see step 301 FIG. 3 and [0101]; UE monitors/receives DCI and activates SPS according to an indication in the DCI; see also FIG. 4 step 401 and [0103]. [0153]; plurality of resources: SPS activated by the DCI, the first resource indicated by the DCI can be regarded as the resource dynamically scheduled by the DCI, and the subsequent SPS resources are all regarded as measurements,
receive, from the base station, a first downlink control information communication associated with the first semi-persistent scheduling configuration, see step 301 FIG. 3; [0101]; FIG. 4 step 401, [0103], [0153]: UE monitors/receives DCI, wherein the first downlink control information communication indicates that acknowledgment feedback associated with the plurality of downlink semi-persistent scheduling transmissions is to be provided in feedback transmissions having a non-numeric relationship with the resources for the plurality of downlink semi-persistent scheduling transmissions, [0153], [0154]: HARQ-ACK feedback of the DL SPS is indicated in the DCI; the UE feeds back according to DCI indication/slot format indication (SFI) in a DCI, and [0155]-[0160] the resource used for the transmission of HARQ-ACK feedback information is not numerically associated with the DCI, see FIG. 13.
However, Sun does not explicitly teach identify the first downlink control information communication as an error case.
Bergstrom, in the same field, teaches identify the first downlink control information communication as an error case, for instance, [0097] and FIG. 4; node 18 transmits first DCI to the wireless device 18, including an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, is to be stored to cause HARQ feedback not received due to DCI error (error case): see [0115]-[0117]; [0119]-[0120].
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Regarding claim 30. An apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor to: 
receive, from a base station, a first downlink control information communication that activates a first semi-persistent scheduling configuration, [0095]; by radio resource control (RRC) signaling, base station assigns resource for the UE; see step 301 FIG. 3 and [0101]; UE monitors/receives DCI and activates SPS according to an indication in the DCI; see also FIG. 4 step 401 and [0103]. [0153]; plurality of resources: SPS activated by the DCI, the first resource indicated by the DCI can be regarded as the resource dynamically scheduled by the DCI, and the subsequent SPS resources are all regarded as measurements, wherein the first semi-persistent scheduling configuration indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE, and the first downlink control information communication indicates that acknowledgment feedback associated with the plurality of downlink semi-persistent scheduling transmissions is to be provided in feedback transmissions having a non-numeric relationship with the resources for the plurality of downlink semi-persistent scheduling transmissions, , [0153], [0154]: HARQ-ACK feedback of the DL SPS is indicated in the DCI; the UE feeds back according to DCI indication/slot format indication (SFI) in a DCI, and [0155]-[0160] the resource used for the transmission of HARQ-ACK feedback information is not numerically associated with the DCI, see FIG. 13.
However, Sun does not explicitly teach
receive, from the base station, a second downlink control information communication that indicates timing and resources for a first acknowledgment feedback for at least a first downlink semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions; and transmit the first acknowledgment feedback based at least in part on the second downlink control information. 
Bergstrom, in the same field, teaches receiving, from the base station, a second downlink control information communication that indicates timing and resources for a first acknowledgment feedback for at least a first downlink semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions, [0098]; wireless device 18 receives, a second DCI, the second DCI includes an index to a position in the HARQ feedback buffer at which a respective downlink HARQ flag, e.g., ACK, NACK, or DTX, (the DCI has HARQ timing offsets K that result in the respective HARQ feedback, [0091]; [0100], [0105]); and transmitting the first acknowledgment feedback based at least in part on the second downlink control information, FIG. 4; HARQ Feedback transmitted by the wireless device (step 2018]), based on a second DCI message on the downlink control channel, which is referred to here as xPDCCH, in a subframe (step 206). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun with Bergstrom to detect DCI error to avoid costly retransmissions, see Abstract and [0123].

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2018/0279274 A1 hereinafter Sun in view of Bergstrom et al. US 2017/0373802 A1 hereinafter Bergstrom and further in view of Guo US 20110003555 A1.

Regarding claim 3. Sun with Bergstrom does not explicitly teach but Guo teaches wherein the first semi-persistent scheduling configuration indicates that the acknowledgment feedback associated with the plurality of downlink semi-persistent scheduling transmissions provided in feedback transmissions having the non-numeric relationship with the resources for the plurality of downlink semi-persistent scheduling transmissions is prohibited, see Guo any configured downlink assignments and uplink grants, e.g. Semi-Persistent Scheduling (SPS) resource, corresponding HARQ feedback, i.e. ACK or NACK, cannot be transmitted when the Time Alignment timer expires or is not running, the UE is prohibited using any uplink resource configured for the UE to perform uplink transmission. See [0008]; under this situation, even if downlink transmission is received, the corresponding HARQ feedback, i.e. ACK or NACK, cannot be transmitted.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun and Bergstrom with Guo to unnecessary UE power consumption and avoid costly retransmissions, see Abstract, [0008] and [0036].

Regarding claim 4. Sun with Bergstrom does not explicitly teach but Guo teaches, wherein identifying the error case is based at least in part on the indication that acknowledgement feedback provided in feedback transmissions having the non-numeric relationship with the resources for the plurality of downlink semi-persistent scheduling transmissions is prohibited,  see Guo any configured downlink assignments and uplink grants, e.g. Semi-Persistent Scheduling (SPS) resource, corresponding HARQ feedback, i.e. ACK or NACK, cannot be transmitted when the Time Alignment timer expires or is not running, the UE is prohibited using any uplink resource configured for the UE to perform uplink transmission. See [0008]; under this situation, even if downlink transmission is received, the corresponding HARQ feedback, i.e. ACK or NACK, cannot be transmitted.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun and Bergstrom with Guo to unnecessary UE power consumption and avoid costly retransmissions, see Abstract, [0008] and [0036].

Claim 22-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2018/0279274 A1 hereinafter Sun in view of Bergstrom et al. US 2017/0373802 A1 hereinafter Bergstrom and further view of Zhang et al. 2016/0226630 A1 hereinafter Zhang. 

Regarding claim 22. Sun with Bergstrom does not explicitly teach but Zhang teaches, wherein an order of feedback bits of the acknowledgment feedback is determined based at least in part on a predetermined rule set, [0036]: (HARQ) process IDs associated with each semi-persistent scheduling transmission for which acknowledgment feedback is provided, (ascending order, descending order).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun and Bergstrom with Zhang to provide predefined feedback sequence, see Abstract.

Regarding claim 23. Sun with Bergstrom does not explicitly teach but Zhang teaches, wherein the order of feedback bits of the acknowledgment feedback corresponds to an order in which each corresponding semi-persistent scheduling transmission is received at the UE, [0036]: (HARQ) process IDs associated with each semi-persistent scheduling transmission for which acknowledgment feedback is provided, (ascending order, descending order).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun and Bergstrom with Zhang to provide predefined feedback sequence, see Abstract.

Regarding claim 24. Sun with Bergstrom does not explicitly teach but Zhang teaches, wherein the order of feedback bits of the acknowledgment feedback corresponds to an order of hybrid acknowledgment repeat request, [0034]-[0036 order of indexes or mapping the HARQ-ACK bit, (ascending order, descending order).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun and Bergstrom with Zhang to provide predefined feedback sequence, see Abstract.

Regarding claim 27. Sun with Bergstrom does not explicitly teach but Zhang teaches, wherein the first acknowledgment feedback includes a first number of feedback bits that correspond to a configured number of hybrid acknowledgment repeat request (HARQ) processes indicated in the first semi-persistent scheduling configuration, [0033] the HARQ-ACK bit of the TB of the downlink subframe or the HARQ-ACK bit of the downlink subframe which is scheduled by the DL-GRANT containing the DL DAI of type 1 and whose HARQ-ACK is fed back in the uplink subframe n is mapped to a predefined position in the feedback bit sequence.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun and Bergstrom with Zhang to provide predefined feedback sequence, see Abstract.
Regarding claim 28. Sun with Bergstrom does not explicitly teach but Zhang teaches, wherein the first acknowledgment feedback includes feedback information for a second number of semi-persistent scheduling transmissions that is fewer than the first number of feedback bits, and the UE reports a negative acknowledgment or a previous value for each feedback bit of the first number of feedback bits that does not have an associated semi-persistent scheduling transmission in the second number of semi-persistent scheduling transmissions, [0033]-[0036] reporting the HARQ-ACK; and  NACK as [0115] In the feedback bit sequence, if a bit does not correspond to any feedback unit, the value of the bit is configured to be NACK, i.e., 0. 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Sun and Bergstrom with Zhang to provide predefined feedback sequence, see Abstract.
Allowable Subject Matter
Claims 7, 9-12, 18, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7. The cited art alone or in combination does not teach the limitations recited that further comprising: wherein the second downlink control information communication schedules a downlink shared channel transmission separate from the first semi-persistent scheduling configuration, schedules a retransmission of a previously transmitted semi-persistent scheduling configuration transmission, provides an activation update to the first semi-persistent scheduling configuration, activates a different semi-persistent scheduling configuration, or any combinations thereof. 
Regarding claim 9. The cited art alone or in combination does not teach the limitations recited that further comprising: wherein a maximum number of feedback bits associated with one or more downlink semi-persistent scheduling transmissions of the plurality of downlink semi-persistent scheduling transmissions to be included in the first acknowledgment feedback corresponds to a number of hybrid acknowledgment repeat request (HARQ) processes configured in the first semi-persistent scheduling configuration. 
Regarding claim 10. The cited art alone or in combination does not teach the limitations recited that further comprising: further comprising: determining that a number of semi-persistent scheduling transmissions that have acknowledgement feedback information to be reported in the first acknowledgment feedback exceeds the maximum number of feedback bits; and formatting the first acknowledgment feedback to include feedback information for a latest number of semi-persistent scheduling transmissions that can be reported using the maximum number of feedback bits. 
Regarding claim 11. The cited art alone or in combination does not teach the limitations recited that further comprising: further comprising: receiving an activation indication for at least a second semi-persistent scheduling configuration, and wherein a maximum number of feedback bits for each of the first semi-persistent scheduling configuration and the second semi-persistent scheduling configuration is provided as part of the respective first semi-persistent scheduling configuration and the second semi-persistent scheduling configuration. 
Regarding claim 12. The cited art alone or in combination does not teach the limitations recited that further comprising: wherein the first acknowledgment feedback comprises two or more bits corresponding to two or more semi-persistent scheduling transmissions, and is appended to a dynamic feedback codebook associated with at least a first regular downlink transmission to the UE. 
Regarding claim 18. The cited art alone or in combination does not teach the limitations recited that further comprising: wherein the determining further comprises: determining a last semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions that has been received at the UE prior to a UE processing timeline for reporting acknowledgment feedback. 
Regarding claim 19. The cited art alone or in combination does not teach the limitations recited that further comprising: wherein the determining further comprises: determining a last semi-persistent scheduling transmission of the plurality of downlink semi-persistent scheduling transmissions that has been received at the UE prior to receiving the second downlink control information communication. 
Regarding claim 21. The cited art alone or in combination does not teach the limitations recited that further comprising:  wherein the latest semi-persistent scheduling transmission is determined per semi-persistent scheduling configuration when multiple semi-persistent scheduling configurations are active or is determined across multiple active semi-persistent scheduling configurations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414